Citation Nr: 1545627	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2005 to November 2005 and July 2007 to June 2008.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is unable to continue employment due to her service-connected disabilities.  She is currently service-connected for fibromyalgia also claimed as joint pain, evaluated as 40 percent disabling; migraine headache, 30 percent; asthma, 10 percent; menstrual disorder to include pelvic pain, 10 percent; and depression not otherwise specified, 10 percent.  She is also rated for breast fibrocystic disease claimed as breast pain and allergic rhinitis, each evaluated as noncompensable.  Her combined disability evaluation is 70 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the minimum schedular criteria for consideration for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a).

The medical examinations conducted to date do not include enough information for the Board to adjudicate the claim for TDIU.  Service connection for a psychiatric disorder was granted in March 2014; prior to that action, service connection had been granted for treatment purposes only under 38 U.S.C.A. § Chapter 17.  See June 2011 rating decision.  A VA examination was not conducted in connection with either decision that would provide enough information to determine the claim for TDIU.  

On remand, appropriate examinations should be obtained to determine the functional impact of all of the Veteran's service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Veteran should also be asked to provide information as to when she last worked.  VA examinations dated in 2010 and 2011 both note she was employed full time.  However, on a May 2012 claim for TDIU, the Veteran claimed she hadn't worked since June 2008 and although she was looking for work, she was unable to find a job.  

The most recent medical records associated with the file are dated on February 2014.  On remand, any outstanding treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records from the San Juan VA Medical Center that have not been associated with the claims file, specifically any dated since February 2014.

2.  The Veteran should be requested to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940) and provide information regarding her employment since June 2008.

3.  After completion of the foregoing, schedule appropriate examinations to obtain an opinion regarding whether the Veteran's service-connected disabilities have affected her ability to work by assessing her occupational impairment, if any. 

Specifically, the examiner is asked to comment on the Veteran's ability to function in an occupational environment and to describe the functional limitations imposed by her service-connected disabilities (fibromyalgia also claimed as joint pain; migraine headache; asthma; menstrual disorder to include pelvic pain; and depression not otherwise specified.  She is also rated for breast fibrocystic disease claimed as breast pain and allergic rhinitis, each evaluated as noncompensable.  

In doing so, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to any impairment caused by non-service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




